221 Ga. 811 (1966)
147 S.E.2d 445
NOLES
v.
LEE.
23326.
Supreme Court of Georgia.
Submitted February 14, 1966.
Decided February 23, 1966.
Wyatt & Wyatt, L. M. Wyatt, for appellant.
Wilson P. Darden, for appellee.
QUILLIAN, Justice.
The instant case was docketed in this court on December 16, 1965. The enumeration of errors was not filed until January 4, 1966, 19 days after the appeal was filed. In such circumstances under the rule pronounced in Stanford v. Evans, Reed & Williams, 221 Ga. 331 (145 SE2d 504), Yost v. Gunby, 221 Ga. 552 (145 SE2d 575), and Undercofler v. McLennan, 221 Ga. 613 (146 SE2d 635), the enumeration *812 of errors was not timely and the appeal must be
Dismissed. All the Justices concur.